Citation Nr: 1722781	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), intermittent explosive disorder, depression, and mood disorder.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to July 1969.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied service connection for bilateral hearing loss, PTSD, and OSA, among other matters.  However, the Veteran limited his appeal to the three foregoing matters in his November 2012 formal appeal, and the issue of entitlement to hearing loss was adjudicated in the Board's April 2015 Board decision.  The April 2015 Board decision remanded the PTSD and OSA claims for additional claim development and the appeal has now been returned to the Board for further adjudication.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran files a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled on the claim application.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits based on PTSD also encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, intermittent explosive disorder, depression, and mood disorder, regardless of the precise diagnosis.  

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD is attributable to service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his PTSD claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Governing Evidentiary Principles

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Entitlement to Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  38 C.F.R. § 4.125 adopts the diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-V) for medical evaluation of mental disorders, but at the time of the Veteran's claim, 38 C.F.R. § 4.125 was still utilizing the DSM-IV criteria.  38 C.F.R. § 4.125 (a) (2014).  As such the DSM-IV criteria are applicable to this claim, and if PTSD was diagnosed by a medical professional prior to VA's adoption of the DSM-V criteria, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Additionally, if military citation or other supportive evidence establishes that the Veteran engaged in combat with the enemy during service and the claimed stressor is related to that combat, the Veteran's lay testimony alone may substantiate the occurrence of the in-service stressor so long as: (1) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service; and (2) there is no clear and convincing evidence to the contrary.  38 C.F.R. 3.304 (f)(2) (2016); see 38 U.S.C.A. § 1154 (b); Gaines v. West, 11 Vet. App. 353 (1998).  To gain the benefit of a relaxed standard for proof of in-service incurrence of an injury or disease, 38 U.S.C.A. § 1154 (b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."); see also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (finding that while the veteran's unit records did not specifically show that he was present during the alleged rocket attacks, "the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks.").  As such, the record need only imply the Veteran's participation.  See id.   

Finally, the evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of hostile military or terrorist activity, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304 (f)(3). 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Examples of such events include mortar fire and small arms fire.  Id.  

In this case, the Veteran's DD 214 lists his medical occupational specialty (MOS) as an armorer in a supply unit and also indicates that he completed one year of foreign service with the United States Army Pacific.  The Veteran received the Vietnam Campaign Medal and Vietnam Service Medal.  A personnel record submitted by the Veteran indicates that the Veteran received special orders with regard to deployment to Vietnam in April 1968.  In a June 2010 lay statement the Veteran explained that the only two fatalities suffered by his particular battery in the Republic of Vietnam were soldiers driving a convoy truck loaded with ammunition.  Although the Veteran did not indicate that he knew either of these two soldiers well and did not recall their names, he recalls seeing them routinely on sandbag duty and in the canteen.  The Veteran explained that their deaths got to him because he also drove supply trucks, and he later saw the truck the soldiers who died had been driving, and how the front of it was blown off.  He was told that the engine of the truck was thrown more than 300 feet from the truck and that the soldiers died instantly.  He explained that this was his first encounter with death other than from old age or illness.  After these fatalities occurred the Veteran was afraid that every time he went out in vehicle he might be killed by a landmine, and was a nervous wreck.  He indicated that eventually he was assigned supply clerk duties rather than supply truck duties as a result.  He further explained that between these fatalities occurring, being on red alerts, shot at, and told to keep his weapon with him wherever he went, he developed PTSD.  He also indicated that he used to fantasize about killing people and that he had a lot of road rage, both of which had subsided with medication and therapy.  Additionally, the Veteran previously submitted a January 2010 lay statement explaining that he avoiding sleeping at night due to his fears and anxiety about being killed.  A July 2010 Memorandum regarding the Veteran's stressor of fear related to the two soldiers killed in a truck convey concluded that because the Veteran could not recall the specific names of the soldiers killed or the date of the incident, this stressor could not be verified.

Post-service records diagnose the Veteran as having PTSD.  In August 2009, a VA psychiatrist determined that the Veteran had PTSD.  The indicated stressors included driving between Phu Loi and Long Binh on an open highway and coming under fire, as documented in the Veteran's initial July 2009 mental health screening that preceded the Veteran's psychiatry referral.   The August 2009 VA psychiatrist acknowledged that the Veteran did not report being involved directly in combat, but did note the Veteran's report of intrusive war memories and anger.  The Veteran was diagnosed with "combat related" PTSD.  A January 2016 letter from the Veteran's VA psychiatrist confirmed that the Veteran had PTSD based on combat stressors.  She then went on to clarify that the Veteran's recent VA examinations did not reflect his PTSD symptoms, including his social phobia, estrangement from his children, and avoidance since returning from Vietnam.  She also explained that current mental health testing would not highlight the Veteran's symptoms over the intervening 40 years, because his most recent embolism had caused hemianopia and affected the Veteran's mentation.  There is a discussion of the Veteran's two previous strokes documented in his VA mental health records.  

However, the Veteran has undergone two VA examinations with respect to his PTSD claim, neither of which resulted in a diagnosis of PTSD.  With regard to the September 2015 VA examination report, the Veteran was diagnosed with depression, however, the examiner did not state what diagnostic criteria for PTSD the Veteran did not meet, although she did not appear to take issue with the Veteran's stressors as documented by the record, referring to them as the "identified stressors" and providing a negative etiology opinion with regard to those stressors being the source of the Veteran's current mental health symptoms.  This opinion was provided on the basis of lay statements from the Veteran who when asked about "identified stressors" responded that his memories did not really bother him anymore, but that they did a long time ago; he stated that when those memories bothered him, they were "very faint."  However, the Veteran did report being nervous around crowds and having difficulty feeling love towards others.  He explained that because he was young when he went to Vietnam, it was difficult for him to tell how he would have been if he had not gone there.  He also denied dreams, which was consistent with his post-service VA treatment records over the course of the appeal period.  However, such records are also positive for a diagnosis of severe sleep apnea, and related sleep disruption.  The Veteran also indicated that having two strokes affected him, stating that he had spent his life being horrible, angry and controlling, but he currently experienced very little emotion about anything, and no longer cared enough to get angry.  He also explained that his strokes had taken away his unhappy feelings but had also taken away his joy, along with his sense of smell and taste.  However, the Board notes that the Veteran's reports with regard to intrusive memories of war at this examination are somewhat at odds with the contents of his VA psychiatric records.  For example, the Veteran reported to his VA psychiatrist that he was experiencing anger and intrusive thoughts of the war in May 2015, and in March 2015 he expressed that he was upset about a war memorial.  

Prior to this, an October 2010 VA examination report was provided but contained some conflicting conclusions.  In one statement the examiner concluded that the Veteran did not meet the DSM-IV stressor criteria; the examiner noted that the Veteran was occasionally exposed to combat situations in which he and peers were placed at substantial risk of trauma, but described only one specific stressor related to the two men killed while driving ammunition trucks in relation to the Veteran's in-service duties discussed above.  However the examiner also concluded that the Veteran's stressors related to fear of hostile military activity, and that while the Veteran was noted to be diagnosed with PTSD on the basis of his examination, symptoms of PTSD were "more present" in this examination and could present as PTSD.  The examiner diagnosed the Veteran with a mood disorder and intermittent explosive disorder, both of which he characterized as Axis I disorders.  The Veteran reported first seeking mental health treatment for depression in 1981, after his first wife told him that she did not love him, with ongoing treatment since that time.  The Veteran also reported marital strife with his second wife, who briefly divorced from him, but subsequently got back together with him in 1990.  A lay statement from the Veteran's wife, who is a nurse, confirms the Veteran's angry outbursts, control issues, road rage, lack of interest in her, verbal abuse, social isolation, compulsive hoarding issues, lack of motivation, depression, lack of affection, and intimacy issues.  The Veteran also reported estrangement from his adult children and stepchildren, which is corroborated by his post-service treatment records.

Applying the facts above to this case, the Board notes that the Veteran's personnel records establish the Veteran's deployment to the Republic of Vietnam, and that he served as an armorer in a supply unit with the United States Army.  The Veteran's testimony with regard to his duties in service relate to occasional ammunition truck duty delivering supplies with a transition to supply clerk duties.  Additionally, the Veteran has a current diagnosis of PTSD, as confirmed by two separate VA treating psychiatrists, although it appears the October 2010 and September 2015 VA examination reports focused primarily on the Veteran's report of fear of hostile military action, with the October 2010 VA examiner finding that this stressor did not meet the diagnostic criteria for PTSD.  However, to the extent that the Veteran has provided consistent lay testimony that his initial duties serving in the Republic of Vietnam while performing his truck duties consistently caused him anxiety, sleeplessness, and other mental health symptoms related to his fear of hostile military activity, and his described stressors are not inconsistent with the nature, location, and circumstances of his service, and there is no clear and convincing evidence to the contrary, the Board finds that such evidence is supportive of entitlement to PTSD.  In this regard, the Board acknowledges the findings of the October 2010 and September 2015 VA examiners, but notes that neither of those two examiners found that the Veteran's stressors were invalid.   Moreover, the Board finds that the lay testimony submitted by the Veteran's wife of 30 years is corroborative of his continuous symptoms, many of which are noted to be related to the PTSD diagnosis rendered by both of his VA treating psychiatrists on the basis of DSM-IV criteria.  Accordingly, the Board finds that the evidence in favor of and against a finding of service connection are at least equal, and that the Veteran's lay evidence alone is sufficient to establish the occurrence of his claimed in-service stressors, consistent with assessment of his two VA treating psychiatrists.  As such, entitlement to service connection for PTSD with symptoms of depression is warranted here.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Here, the Veteran has submitted that his OSA is secondary to his PTSD, which, as discussed above, is now service connected.  Specifically, the Veteran indicated in a January 2010 lay statement that his mental health symptoms in service as well as his combat-related stressors impaired his sleeping during service, and that when he subsequently got married shortly after completion of active duty service his first wife complained that he snored.  Accordingly, the Board finds that remand of this claim is required for provision of an etiology opinion addressing the theory of secondary service-connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for his obstructive sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is proximately due to or the result of his service-connected PTSD.  In this regard the examiner is asked to consider the Veteran's January 2010 lay statement.
	
ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is aggravated beyond its natural progression by his service-connected PTSD.  In this regard the examiner is asked to consider the Veteran's January 2010 lay statement.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


